 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 711 
In the House of Representatives, U. S.,

June 28, 2012
 
RESOLUTION 
Recommending that the House of Representatives find Eric H. Holder, Jr., Attorney General, U.S. Department of Justice, in contempt of Congress for refusal to comply with a subpoena duly issued by the Committee on Oversight and Government Reform.  
 
 
That Eric H. Holder, Jr., Attorney General of the United States, shall be found to be in contempt of Congress for failure to comply with a congressional subpoena. 
That pursuant to 2 U.S.C. 192 and 194, the Speaker of the House of Representatives shall certify the report of the Committee on Oversight and Government Reform, detailing the refusal of Eric H. Holder, Jr., Attorney General, U.S. Department of Justice, to produce documents to the Committee on Oversight and Government Reform as directed by subpoena, to the United States Attorney for the District of Columbia, to the end that Mr. Holder be proceeded against in the manner and form provided by law. 
That the Speaker of the House shall otherwise take all appropriate action to enforce the subpoena.  
 
Karen L. Haas,Clerk.
